Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claim 8, line 1, after “claim 1,” –further comprising a center shaft substantially coaxial with said central vertical axis and– has been inserted.
	In claim 29, line 1, after “claim 22,” –further comprising a center shaft substantially coaxial with said central vertical axis and– has been inserted.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Clark on February 11, 2022.

The following is an examiner’s statement of reasons for allowance: The recitation of a grit removal unit comprising a grit removal chamber having a bottom surface and a vertical wall extending above it around a central vertical axis, a grit storage chamber disposed below it communicating with the grit removal chamber by an opening in the bottom wall, a layer plate in the form of an inverted truncated cone spaced from the vertical wall and around the axis, lamella settlers around the vertical axis above the layer plate, an influent below the layer plate and an effluent opening in the vertical wall above .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778